Appeal by the People from an order of the Su*608preme Court, Westchester County, dated April 23, 1976, which, pursuant to CPL 330.30 (subd 2), set aside a jury verdict of guilty of sodomy in the first degree (three counts), and ordered a new trial. Order affirmed. Despite extensive efforts to keep from the jury the knowledge that the defendant had been convicted of murder one year earlier, that information found its way into the jury room and was discussed during the jury’s deliberations. Defendant’s substantial rights were prejudiced, and a new trial was properly ordered (cf. People v Cocco, 305 NY 282). Cohalan, Acting P. J., Margett, Damiani and Mollen, JJ., concur.